In an action, inter alia, to recover damages for personal injuries, etc., the third-party defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Molia, J.), dated January 6, 2004, as denied, in effect with leave to renew, its cross motion for summary judgment dismissing the third-party complaint and an order of the same court dated March 30, 2004, as denied its motion, denominated as one for leave to reargue and renew, but which was, in actuality, for leave to reargue its prior cross motion for summary judgment dismissing the third-party complaint, and the defendant Universal Carpet & Upholstery Cleaners and the defendant third-party plaintiff separately appeal, as limited by their brief, from so much of the order dated March 30, 2004 as denied their cross motion, denominated as one for leave to reargue and renew, but which was, in actuality, for leave to reargue their prior motion for summary judgment dismissing the complaint.
Ordered that the appeals are dismissed, without costs or disbursements.
The appeal by the third-party defendant from the order dated January 6, 2004, has been rendered academic (see McCormack v Universal Carpet & Upholstery Cleaners, 29 AD3d 542 [2006] [decided herewith]).
The appeals from the order dated March 30, 2004, must be dismissed because no appeal lies from an order denying reargument (see North Fork Bank v Sawicki, 23 AD3d 632 [2005]). Schmidt, J.P., Adams, Luciano and Covello, JJ., concur.